Exhibit 10.21


ION Geophysical Corporation
EMPLOYEE STOCK PURCHASE PLAN






ARTICLE I
PURPOSE


1.01    Purpose. The purpose of the ION Geophysical Corporation Employee Stock
Purchase Plan (the “Plan”) is to encourage employees of ION Geophysical
Corporation (“ION”) to remain in its employ and participate in its growth by
providing a method whereby employees of ION and its eligible Subsidiary
Corporations (collectively, with ION, the “Company”) will have an opportunity to
acquire a proprietary interest in the Company’s long- term performance and
success through the purchase of shares of the Common Stock at a price that may
be less than the fair market value of the stock on the date of purchase from
funds accumulated through payroll deductions. It is the intention of the Company
to have the Plan qualify as an “employee stock purchase plan” under section 423
of the Internal Revenue Code of 1986, as amended (the “Code”). The provisions of
the Plan shall be construed so as to extend and limit participation in a manner
consistent with the requirements of that section of the Code.




ARTICLE II
DEFINITIONS


2.01    “Board” means the Board of Directors of ION.


2.02    “Common Stock” means the Common Stock, $0.01 par value, of ION.


2.03    “Committee” means the committee appointed by the Board pursuant to
Article X to administer the Plan. If the Board does not appoint a Committee, or
if a Committee otherwise fails to exist at any time during the term hereof, the
Board shall perform the functions of the Committee.


2.04    “Eligible Pay” means regular base wages or salary and overtime before
deduction for any contributions to any plan maintained by the Company and
described in Section 401(k) or Section 125 of the Code, but excluding payments
for bonuses, commissions and other incentive and special payments.


2.05    “Employee” means any person who is employed, within the meaning of Code
section 3401, by the Company. The Committee shall determine when an Employee’s
period of employment terminates and when such period of employment is deemed to
be continued during an approved leave of absence.


2.06    “Offering” means any offering as described in Section 4.02 hereof
permitting Participants to purchase Common Stock under the Plan.





--------------------------------------------------------------------------------

Exhibit 10.21




2.07    “Offering Commencement Date” means the date on which an Offering will
commence, as described in Section 4.02.


2.08    “Offering Period” means the period between the Offering Commencement
Date and the Purchase Date, as described in Section 4.02.


2.09    “Participant” means an Employee who elects to purchase Common Stock
under the Plan by authorizing payroll deductions under Section 5.02.


2.10    “Plan” means the ION Geophysical Corporation Employee Stock Purchase
Plan, as set forth herein and as it may be amended from time to time.


2.11    “Purchase Date” means for any Offering Period, the last day of such
period.


2.12    “Subsidiary Corporation” means (i) any “subsidiary corporation” of ION
as that term is defined in section 424(f) of the Code, (ii) any other entity
that is taxed as a corporation under Code Section 7701(a)(3) and is a member of
the “affiliated group” as defined in Code Section 1504(a) of which ION is the
common parent, and (iii) any other entity as may be permitted from time to time
by the Code or the Internal Revenue Service to be an employer of employees
participating in the Plan; provided, however, that any such Subsidiary
Corporation must be designated as a participating employer in the Plan by the
Board.




ARTICLE III
ELIGIBILITY AND PARTICIPATION


3.01    Initial Eligibility. Except as provided in Section 3.02, any Employee
shall be eligible to participate in Offerings under the Plan.


3.02    Restrictions on Participation. Notwithstanding any provisions of the
Plan to the contrary, no Employee shall be granted an option to purchase Common
Stock under the Plan:


(a)    if, immediately after the grant, such Employee would own stock, and/or
hold outstanding options to purchase stock, possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company (for
purposes of this subparagraph, the rules of section 424(d) of the Code shall
apply in determining stock ownership of any Employee) and any option granted to
an Employee which results in his stock ownership (as determined under section
423(b)(3) of the Code) equaling or exceeding such 5% limitation shall be
entirely void as if it had never been granted; or


(b)    which permits his rights to purchase stock under all employee stock
purchase plans of the Company to accrue at a rate which exceeds $25,000 in fair
market value of the stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding. For purposes of this
subparagraph (b), (i) an option accrues when the option first becomes
exercisable during any calendar year; (ii) an option accrues at a rate





--------------------------------------------------------------------------------

Exhibit 10.21


provided in the applicable Offering, but in no case may such rate for any
Employee exceed $25,000 of the fair market value of stock determined at the time
the option is granted for any one calendar year; (iii) an option that has
accrued under any one Offering may not be carried over by a Participant to any
other Offering; and (iv) only rights to purchase stock that have been granted
under an employee stock purchase plan that complies with section 423 of the Code
shall be taken into account.


3.03    Commencement of Participation. An eligible Employee may become a
Participant by completing an authorization for a payroll deduction in accordance
with Section 5.02 in the manner provided by the Company and filing it with the
Company on or before the date set therefor by the Committee, which date shall be
prior to the Offering.




ARTICLE IV
OFFERINGS


4.01    Shares Offered. The total number of shares of Common Stock available
under the Plan shall be One Million Five Hundred Thousand (1,500,000) shares. If
any Offering shall expire without the rights under such Offering having been
exercised in full, such unpurchased shares covered thereby shall be added to the
shares otherwise available for future Offerings.


4.02    Offerings. The Company shall make periodic Offerings to eligible
employees to purchase Common Stock under the Plan, the duration of which shall
be for a period of six (6) months; provided, however, that the initial Offering
Commencement Date may be for a period of less than six (6) months, as determined
by the Committee. Offering Periods commencing after the initial Offering Period
will commence on February 1 or August 1. With respect to each Offering, the
maximum number of shares of Common Stock that may be purchased under the
Offering shall be 100,000 shares. The number of shares of Common Stock that may
be purchased annually shall be limited to 200,000 shares. Each Participant shall
be limited to 500 shares per Offering Period and 1,000 shares annually. In
addition to other limitations provided for under this Plan or any Offering, no
Participant shall be entitled to purchase an amount of Common Stock in any
calendar year that exceeds $10,000 in fair market value (determined at each
Offering Commencement Date) taking into account all employee stock purchase
plans of the Company. For purposes of this $10,000 limit, Common Stock purchased
during any other Offering Period within the same calendar year shall be taken
into account.


As used in the Plan, “Offering Commencement Date” means the February 1 or August
1, or such other date determined by the Company, as the case may be, on which
the particular Offering begins. “Purchase Date” means the January 31 or July 31,
as the case may be, on which the particular Offering terminates, and “Offering
Period” means the period from the Offering Commencement Date to the Purchase
Date.




ARTICLE V
PAYROLL DEDUCTIONS







--------------------------------------------------------------------------------

Exhibit 10.21


5.01    Offering Rights. With respect to each Offering, each Employee shall be
offered the opportunity to elect to have deducted from each paycheck issued
during the Offering Period an amount as determined by the Participant which
shall be withheld by the Company for the purchase on behalf of such electing
Employee of the number of whole shares of Common Stock that can be purchased
with the amount deducted for such purpose, but in no event may the number of
whole shares which may be purchased by any Participant exceed the number of
whole shares available during the Offering Period for the Offering Period
described in Section 6.03 hereof. Fractional shares may not be purchased; any
funds that are insufficient to purchase whole shares shall remain in each
affected Participant’s Plan account until the following Offering Period, at
which time such funds shall be (i) combined with the Participant’s payroll
deduction for the following Offering Period and used to purchase whole shares
for each affected Participant who remains eligible to participate in such
Offering Period, or (ii) returned to each affected Participant who is not
eligible to participate in the following Offering Period.


5.02    Payroll Deductions. Each Employee shall become a Participant pursuant to
the terms of an Offering by filing, in the manner specified by the Company, an
election to participate in that Offering in the form of a payroll deduction
authorization prior to the Offering Commencement Date on the form provided by
the Company for that purpose. A Participant may elect to have his authorization
continue for future Offerings until revoked or modified in writing. A
Participant may elect to have deductions made from his pay in one of two ways.
At the time a Participant files his authorization for payroll deduction, he
shall elect to have deductions made from his pay on each payday during the time
he is a Participant in an Offering at the rate of any specified whole percentage
from 1% up to and including 10% of his Eligible Pay in effect at the Offering
Commencement Date or the Participant shall elect to have a specific dollar
amount deducted from his pay on each payday during the time he is a Participant
pursuant to rules that may be proscribed from time to time by the Committee;
provided, however, that each payroll deduction shall be in an amount not less
than $20 per payroll period and shall be subject to the restrictions contained
in Section 3.02. Payroll deductions shall commence with the first regular
payroll period coinciding with or ending on the Offering Commencement Date, or
at such other time as may be specified in such Offering and shall end on the
earlier of the last regular payroll period coinciding with or ending before the
Purchase Date or, if earlier, upon the termination of the Participant’s
employment with the Company.


5.03    Method of Payment; Participant’s Account. The Company will maintain or
cause to have maintained a Plan account on its books in the names of each
Participant. All payroll deductions made for a Participant shall be credited to
his account under the Plan. Purchases of shares of Common Stock by any
Participant pursuant to an Offering shall be made with funds accumulated in the
Participant’s account through payroll deductions from the Participant’s Eligible
Pay during the Offering Period. A Participant may not make any separate cash
payment into such account except when on leave of absence and then only as
provided in Section 5.05. The Company shall not credit a Participant’s Plan
account with interest on any payroll deduction.


5.04    Changes in Payroll Deductions. A Participant may discontinue his
participation in the Plan as provided in Article VII, but no other change can be
made during an Offering and, specifically, a Participant may not alter the
amount of his payroll deductions for that Offering.







--------------------------------------------------------------------------------

Exhibit 10.21


5.05    Leave of Absence. If a Participant goes on a leave of absence, such
Participant shall have the right to elect (i) to withdraw the balance in his
Plan account pursuant to Article VII, (ii) to discontinue contributions to the
Plan but remain a Participant in the Plan, or (iii) to remain a Participant in
the Plan during such leave of absence, authorizing deductions to be made from
payments by the Company to the Participant during such leave of absence and
undertaking to make cash payments to the Plan at the end of each payroll period
to the extent that amounts payable by the Company to such Participant are
insufficient to meet such Participant’s authorized Plan deductions.




ARTICLE VI
TERMS AND CONDITIONS OF OFFERINGS AND OPTIONS


6.01    Terms and Conditions. Except as provided in Section 3.02(b), all
Participants shall have the same rights and privileges, as specified below in
this Article VI.


6.02    Number of Option Shares. On each Offering Commencement Date, a
Participant shall be deemed to have been granted an option to purchase shares of
Common Stock of the Company equal to the percentage of the Employee’s Eligible
Pay that he has elected to have withheld through payroll deductions multiplied
by the Employee’s Eligible Pay during the Offering Period, or the specified
portion elected, divided by the purchase price per share determined under
Section 6.04, subject to the allotments, if any, for the Offering Period
described in Section 6.03.


6.03    Allotment of Shares. If the total number of shares of Common Stock to be
purchased by Participants through payroll deduction under any Offering exceeds
the shares available for purchase under the Offering, the Committee may make
allotments of shares among the Participants on any basis consistent with the
terms of the Plan, and Offerings for shares, if any, in excess of the shares so
allotted shall be deemed to have lapsed. Any funds remaining in a Participant’s
account after an Offering as a result of this Section 6.03 shall be carried over
into the next Offering, or shall be returned to the Participant as soon as
practicable if another Offering will not occur or if the Employee does not elect
to participate in the next Offering.


6.04    Purchase Price. Unless otherwise established by the Committee, the
purchase price per share at which Common Stock may be purchased under each
Offering shall be 85% of the lesser of the fair market value of a share of
Common Stock as determined as of (i) the Offering Commencement Date or (ii) the
Purchase Date. In determining the purchase price, the fair market value per
share of Common Stock shall be the closing price reported, if any, on the New
York Stock Exchange or successor exchange or market system for the date on which
such value is being determined; provided, however, that if the closing sales
price is not reported on such date, then the closing price on the most recently
preceding date on which such price was reported shall be used. If no trading
market on the New York Stock Exchange exists, the Board of Directors or the
Committee shall determine the fair market value for this purpose.







--------------------------------------------------------------------------------

Exhibit 10.21


6.05    Nontransferability of Options. An option shall not be transferable by
the Employee or Participant to whom it has been granted otherwise than by will
or the laws of descent and distribution and shall be exercisable, during the
Participant’s lifetime, only by the Participant. Further, in the discretion of
the Board, the terms of any Offering may prohibit transfer under any
circumstances and provide for cancellation of the unexercised portion of any
option upon the death of a Participant.


6.06    Purchases. As of the Purchase Date, or such other date as required by
administrative operational requirements, purchases of shares of Common Stock by
any Participant pursuant to an Offering shall be made with funds accumulated in
the Participant’s account through payroll deductions from the Participant’s pay
or as otherwise permitted by the Board, under rules of uniform application over
the time period specified in such Offering.


6.07    Other Provisions. Each Offering shall contain such other provisions as
the Committee shall deem advisable, including restrictions on resale of Common
Stock purchased through an Offering, provided that no such provisions may in any
way conflict, or be inconsistent with the terms of the Plan as amended from time
to time.


6.08    Requirements of Law. The issuance of any Common Stock hereunder is
conditioned upon registration or exemption of the Common Stock to be issued
under applicable federal and state securities laws and its listing on any
applicable stock exchange. In no event shall any Common Stock be issued
hereunder prior to the effective date of any such registration, exemption or
listing application. In addition, unless and until the Plan is approved by a
proper vote of the stockholders of ION, the purchase price per share under
Section 6.04 shall be at least 100% of the fair market value determined
thereunder.


6.09    Issuance of Common Stock. The shares of Common Stock purchased by each
Participant with respect to each Offering shall be considered to be issued and
outstanding to his credit as of the close of business on the Purchase Date or
other purchase date for the Offering as described in Section 6.06. The Committee
shall have the power to establish a brokerage account under the Plan for each
Participant, to which the shares of Common Stock purchased by the Participant
shall be credited. Alternatively, the Company shall have the power to appoint
and remove an independent third party (which may, but need not be, be a bank or
trust company) to act as nominee of the Company under the Plan to hold shares of
Common Stock purchased by a Participant, in which case the issuance of the
shares shall be evidenced by as many or as few certificates as the Committee may
determine, and the shares shall be credited to the account of the Participant
under the Plan. No certificate representing shares of Common Stock credited to a
Participant’s account shall be issued to the Participant unless the Participant,
or in the event of death, the Participant’s designee, makes a written request to
the Company for a certificate to be issued at the Participant’s or designee’s
expense.


6.10    Account Balances. No interest shall accrue at any time for any amount
credited to the account of a Participant. After the close of each Offering, a
report shall be sent to each Participant stating the entries made to his
account, the number of shares of Common Stock purchased, and the applicable
purchase price of such shares.







--------------------------------------------------------------------------------

Exhibit 10.21


ARTICLE VII
WITHDRAWALS FROM PARTICIPANT ACCOUNTS


7.01    Withdrawal From Offering. Except for any officer of the Company who is
subject to the reporting requirements of Section 16(a) of the Securities
Exchange Act of 1934, as amended (an “Insider”), any Participant may cease
participation in an Offering prior to the Purchase Date and withdraw all cash
amounts in his account by providing at least fifteen (15) days’ prior written
notice to the Company’s human resource department revoking his payroll deduction
authorization. Such withdrawals shall serve to cancel the Participant’s option,
and the Participant shall thereupon cease his participation in such Offering.
Partial cash withdrawals shall not be permitted. Any cash withdrawal request
shall be made in such form and under such conditions as may be specified from
time to time by the Committee. Insiders may not make cash withdrawals for so
long as they remain Insiders.


7.02    Issuance of Stock. As soon as practicable after each Offering Period,
each Participant may receive a certificate representing all of the shares of
Common Stock (in a whole number of shares) held in his account. Subject to
Section 6.07, a Participant shall not be permitted to pledge, transfer, or sell
shares of Common Stock credited to his account except (i) if brokerage accounts
are established, there are no restrictions under the Plan, or (ii), if brokerage
accounts are not established, a certificate is issued to the Participant with
respect to the shares pursuant to Section 6.09.


7.03    Termination of Employment. Upon termination of a Participant’s
employment with the Company for any reason, whether voluntary or involuntary,
his participation in the Plan shall immediately terminate. As soon thereafter as
is practicable, the Participant, or the Participant’s beneficiary in the event
of the Participant’s death, shall receive (i) cash in an amount equal to the
balance in his account as of the date of his termination of employment, without
interest, or (ii) (A) if brokerage accounts are established, the release of any
remaining restrictions under the Plan with respect to shares of Common Stock
credited to the brokerage account and not previously transferred out of the
account, or (B) if brokerage accounts are not established, a certificate
evidencing the shares of Common Stock not previously delivered out of the
account.




ARTICLE VIII
RECAPITALIZATION OR REORGANIZATION
AND COMMON STOCK DIVIDENDS


8.01    Merger, Consolidation, or Reorganization. In the event of a dissolution
or liquidation of the Company, or any merger, consolidation, or share exchange
pursuant to which the holders of Common Stock would receive cash, securities or
property from another person or entity, the Board, at its election, may cause
each outstanding option to terminate; provided, however, that each Participant
shall in such event, subject to such rules and limitations of uniform
application as the Board may prescribe, be entitled to the rights of terminating
Participants provided in Article VII.







--------------------------------------------------------------------------------

Exhibit 10.21


8.02    Capital Adjustments. The aggregate number of shares of Common Stock that
may be purchased by the exercise of outstanding options and the purchase price
per share covered by each such outstanding option and the number of shares of
Common Stock held in a Participant’s account shall be proportionately adjusted
for any increase or decrease in the number of issued shares resulting from a
subdivision or consolidation of Common Stock or other capital adjustment or the
payment of a Common Stock dividend or other increase or decrease in such shares
of Common Stock effected without the receipt of consideration by the Company.


8.03    Company’s Discretion. The grant of an option under the Plan shall not
affect in any way the Company’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business or to
merge, consolidate, dissolve, liquidate, sell, or transfer all or any part of
its business or assets.




ARTICLE IX
AMENDMENT OR TERMINATION OF THE PLAN


9.01    Amendment or Termination. The Board in its sole and absolute discretion
may suspend or terminate the Plan, reconstitute the Plan in whole or in part, or
amend or revise the Plan in any respect whatsoever except that (i) no amendment
shall cause any option to fail to qualify as an option under section 423 of the
Code; (ii) without approval of the stockholders, no amendment shall increase the
number shares of Common Stock that may be sold under the Plan or make any change
in the Employees or class of Employees eligible to participate in the Plan; and
(iii) without the approval of a Participant, no change shall be made in the
terms of any outstanding option adverse to the interest of the Participant. The
Plan shall terminate on the ten-year anniversary of its adoption by the Board
or, if earlier, shall be only suspended (and not terminated) on the date that
all shares of Common Stock authorized for sale under the Plan have been
purchased, except as otherwise extended by authorizing additional shares under
the Plan.




ARTICLE X
ADMINISTRATION


10.01    Appointment of Committee. If the Board appoints a Committee to
administer the Plan, the Committee shall be the same as the Compensation
Committee of the Board. The Board may from time to time appoint members of the
Committee in substitution for or in addition to members previously appointed and
may fill vacancies, however caused, in the Committee.


10.02    Authority of Committee. Subject to the express provisions of the Plan,
the Committee shall have full power and authority in its discretion to interpret
and construe any and all provisions of the Plan, to adopt rules and regulations
for administering the Plan, and to make all other determinations deemed
necessary or advisable for administering the Plan. The Committee’s determination
on the foregoing matters shall be final, conclusive and binding





--------------------------------------------------------------------------------

Exhibit 10.21


on all person. The Committee may delegate some or all of its administrative
powers and responsibilities to such other persons from time to time as it deems
appropriate.




ARTICLE XI
MISCELLANEOUS


11.01    Nontransferability. Except by the laws of descent and distribution, no
benefit provided hereunder shall be subject to alienation, assignment, or
transfer by a Participant (or by any person entitled to such benefit pursuant to
the terms of this Plan), nor shall it be subject to attachment or other legal
process of whatever nature, and any attempted alienation, assignment,
attachment, or transfer shall be void and of no effect whatsoever and, upon any
such attempt, the benefit shall terminate and be of no force or effect. During a
Participant’s lifetime, options granted to the Participant shall be exercisable
only by the Participant. Shares of Common Stock shall be delivered only to the
Participant or death beneficiary entitled to receive the same or to the
Participant’s authorized legal representative.


11.02    No Employment Right. Neither this Plan nor any action taken hereunder
shall be construed as giving any right to any individual to be retained as an
officer or Employee of the Company.


11.03    Tax Withholding. The Company shall have the right to deduct from all
payments hereunder any federal, state, local, or employment taxes that it deems
are required by law to be withheld with respect to such payments.


11.04    Government and Other Regulations. The obligation of the Company to
deliver shares of Common Stock or make cash payments hereunder shall be subject
to all applicable laws, rules, and regulations and to such approvals by any
government agencies or regulatory authority as may be deemed necessary or
appropriate by the Committee. If shares of Common Stock deliverable hereunder
may in certain circumstances be exempt from registration under the Securities
Act of 1933, as amended, the Company may restrict its transfer in such manner as
it deems advisable to ensure such exempt status. The Plan is intended to comply
with Rule 16b-3 under the Securities Exchange Act of 1934, as amended. Any
provision inconsistent with such Rule shall be inoperative and shall not affect
the validity of the Plan. The Plan shall be subject to any provision necessary
to assure compliance with federal and state securities laws.


11.05    Indemnification. Each person who is or at any time serves as a member
of the Board and/or the Committee shall be indemnified and held harmless by ION
against and from (i) any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such person in connection with or resulting from
any claim, action, suit, or proceeding to which such person may be a party or in
which such person may be involved by reason of any action or failure to act
under this Plan; and (ii) any and all amounts paid by such person in
satisfaction of judgment in any such action, suit, or proceeding relating to
this Plan except to the extent that any such loss, cost, liability or expense
arises from the gross negligence or willful misconduct of such person. Each
person covered by this indemnification shall give ION an





--------------------------------------------------------------------------------

Exhibit 10.21


opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend the same on such person’s own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the charter or
bylaws of ION, as a matter of law, or otherwise, or any power that ION may have
to indemnify such person or hold such person harmless.


11.06    Reliance on Reports. Each member of the Board and the Committee shall
be fully justified in relying or acting in good faith upon any report made by
the independent public accountants of the Company and upon any other information
furnished in connection with this Plan. In no event shall any person who is or
shall have been a member of the Board and/or the Committee be liable for any
determination made or other action taken or any omission to act in reliance upon
any such report or information, or for any action taken, including the
furnishing of information, or failure to act, if in good faith.


11.07    Governing Law. All matters relating to this Plan shall be governed by
the laws of the State of Texas, without regard to the principles of conflict of
laws thereof, except to the extent preempted by the laws of the United States.


11.08    Relationship to Other Benefits. No payment under this Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, or group insurance plan of the Company.


11.09    Expenses. The expenses of implementing and administering this Plan
shall be borne by the Company.


11.10    Titles and Headings. The titles and headings of the Articles and
Sections in this Plan are for convenience of reference only, and in the event of
any conflict, the text of this Plan, rather than such titles or headings, shall
control.


11.11    Application of Funds. All funds received by the Company under the Plan
shall constitute general funds of the Company.


11.12    Nonexclusivity of Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of ION for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of stock options otherwise than under the Plan, and
such arrangements may be either applicable generally or only in specific cases.



